 Case 1:19-dm-00012-AJT Document 41 Filed 03/12/20 Page 1 of 3 PageID# 1534



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division


UNITED STATES OF AMERICA
                                                             Grand Jury 19-3
                                                             Case No. 1:19-dm-12-AJT-2

JOHN DOE 2010R03793



                                            ORDER


        By Order dated May 6, 2019 [Doc. 2], the Court granted Chelsea Manning full use and

derivative use immunity, pursuant to 18 U.S.C. § 6002, and ordered Ms. Manning to testify and

provide other information in the above-captioned grand jury proceeding("Grand Jury").

         Subsequently, on May 16, 2019, after Ms. Manning stipulated that she would refuse to

comply with the Court's May 6,2019 Order, the Court found Ms. Manning in civil contempt,

determined that a coercive sanction against Ms. Manning was appropriate, and remanded Ms.

Manning to the custody of the Attorney General until such time as she purges herself of

contempt or for the life ofthe Grand Jury, but in no event longer than 18 months.[Doc. 9]. In

that May 16, 2019 Order, the Court also ordered that, if Ms. Manning did not purge herself of

contempt within thirty(30) days, she shall incur a conditional fine of$500 per day until such

time as she purges herself of contempt; and if she did not purge herself of contempt within sixty

(60)days after issuance of the Order, she shall incur a conditional fine of$1,000 per day until

such time as she purges herself of contempt or for the life ofthe grand jury, whichever occurs

first. Id. at 2.


         By Order dated August 5, 2019 [Doc. 27], the Court granted Ms. Manning credit for the

time she previously served in connection with a prior grand jury matter(Grand Jury 18-4), id. at
Case 1:19-dm-00012-AJT Document 41 Filed 03/12/20 Page 2 of 3 PageID# 1535
Case 1:19-dm-00012-AJT Document 41 Filed 03/12/20 Page 3 of 3 PageID# 1536
